IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 513 MAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
FREEDLE LYNCH,                               :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.